Exhibit 99.2 SILVERCREST MINES INC. NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS To be held on June11, 2014 NOTICE IS HEREBY GIVEN that the Annual General Meeting (the “Meeting”) of shareholders of SilverCrestMines Inc.(the “Company”) will be held at 11:00a.m. (Vancouver time) at the Metropolitan Hotel Vancouver, 645Howe Street, Vancouver, British Columbia on Wednesday, June11, 2014 for the following purposes: 1. to receive the audited consolidated financial statements of the Company for the year ended December31, 2013 with auditor’s report thereon; 2. to fix the number of directors at seven and elect seven directors for the ensuing year; 3. to appoint the auditor for the ensuing year; 4. to reconfirm the Company’s shareholder rights plan; and 5. to transact such other business as may properly come before the meeting or any adjournment thereof. All matters set forth above for consideration at the Meeting are more particularly described in the accompanying management information circular (“Information Circular”). This year, the Company has decided to take advantage of the notice-and-access provisions (“Notice and Access”) under the Canadian Securities Administrators’ National Instrument54-101 for the delivery of its Information Circular to its shareholders for the Meeting. Under Notice and Access, instead of receiving paper copies of the Information Circular, shareholders will be receiving a Notice and Access notification with information on how they may obtain a copy of the Information Circular electronically or request a paper copy.Registered shareholders will still receive a Proxy form enabling them to vote at the Meeting.The use of the alternative Notice and Access procedures in connection with the Meeting helps reduce paper use, as well as the Company’s printing and mailing costs.The Company will arrange to mail paper copies of the Information Circular to those registered shareholders who have existing instructions on their account to receive paper copies of the Company’s meeting materials. The Information Circular and other Meeting materials are available on the Company’s website at www.silvercrestmines.com as of May2, 2014 and will remain on the website for one full year thereafter.Meeting materials are also available upon request, without charge, by email at info@silvercrestmines.comor by calling tollfree at 1-866-691-1730 (Canada and U.S.A.) or at +1-604-694-1730, or can be accessed online on SEDAR at www.sedar.com, as of May2, 2014. Only shareholders of record at the close of business on April28, 2014 will be entitled to receive notice of, and to vote at, the Meeting or any adjournment thereof.Shareholders who are unable to or who do not wish to attend the Meeting in person are requested to date and sign the enclosed Proxy form promptly and return it in the self-addressed envelope enclosed for that purpose or by any of the other methods indicated in the Proxyform.To be used at the Meeting, proxies must be received by Computershare Trust Company of Canada, Proxy Department, 100University Avenue, 9thFloor, Toronto, Ontario M5J2Y1 by 11:00a.m.(Vancouver time) on June9, 2014 or, if the Meeting is adjourned, by 11:00a.m.(Vancouver time), on the second last business day prior to the date on which the Meeting is reconvened, or may be accepted by the chairman of the Meeting prior to the commencement of the Meeting.If a registered shareholder receives more than one Proxy form because such shareholder owns shares registered in different names or addresses, each Proxy form should be completed and returned. Dated as of the 30th day of April, 2014. BY ORDER OF THE BOARD “J. Scott Drever” J. SCOTT DREVER
